DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
This Office action is in response to the reply filed on May 18, 2021. Claims 1, 3, 12, 19, 23, 28-29, 33-38, 44, 48, and 62-65 are pending.  Claims 1, 3, 12, 23, 28-29, 33-35, 37, 63, and 65 are under consideration in the instant office action. Claims 36, 38, 62, and 64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims.. Claims 2, 4-11, 13-22, 24-27, 30-32, 39-43, 45-61 are cancelled.
Election/Restriction
Applicant’s election with traverse of Group I (claims 1, 3, 12, 23, 28-29, 33-35, 37, 63, and 65) in the reply filed on May 18, 2021 is acknowledged. Additionally applicant’s election of the species folpet as pesticide type and block copolymer of 2-acrylamido-2-methylpropanesulfonate and ethyl acrylate as the polyelectrolyte layer in the reply filed on May 18, 2021 is also acknowledged. The traversal is on the ground(s) that claim 1 recites an agricultural material composition. Claim 38 is a dependent claim and recites methods for using the agricultural material composition of claim 1. Claim 44 is also a dependent claim and recites a process for preparing the agricultural material composition of claim 1. Claims 1, 38 and 44 share a single general inventive concept, namely the agricultural material composition of claim 1. Accordingly, claims 1, 38 and 44 are not patentably distinct and the restriction requirement was improper.   This is not found persuasive because the inventions clearly belong to different 
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 19, 2021 are noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. A signed copy is attached herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 12, 23, 28-29, 33-35, 37, 63, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Kober et al. (US 2009/0170704).
Applicant Claims
Applicant claims an agricultural material.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Kober et al. teach a solid plant protection compositions comprising: a) liquid or low melting point polyalkoxylate; and b) a carrier based on relatively high molecular weight sulfonate, wherein (i) the weight ratio of liquid or low melting point polyalkoxylate to plant protection active agent is at least 1:2; (ii) the proportion of liquid or low melting point polyalkoxylate, based on the total weight of the relatively high molecular weight sulfonates, is at least 30% by weight; and (iii) the weight ratio of liquid or low melting point polyalkoxylate to relatively high molecular weight sulfonate is at most 3:1. The invention also relates to processes for their preparation and the use of the plant protection compositions for the treatment of plants  Solid plant protection compositions, in particular those based on dust-free solid granules, offer considerable advantages in comparison with liquid plant protection compositions, which affects use, storage, transportation, stability and waste disposal of packaging materials. However, the low melting point of the abovementioned alkoxylates, which leads to problems on incorporation in solid plant protection compositions, is frequently disadvantageous. Thus, conventional solid plant protection compositions can only include small amounts of liquid, oily or low melting point additives, such as those represented by the alkoxylates, since otherwise agglutination and aggregation of the granules occur. Typically, less than 15% by weight merely of such additives can be added without harming the storage stability (paragraph 12). An object of the present invention is accordingly a solid plant protection composition comprising a plant protection active agent which comprises: 
a) liquid or low melting point polyalkoxylate; and b) a carrier based on relatively high molecular weight sulfonate, wherein (paragraph 24) (i) the weight ratio of liquid or low melting point polyalkoxylate to plant protection active agent is at least 1:2; (paragraph 25) (ii) the proportion of liquid or low melting point polyalkoxylate, based on the total weight of the relatively high molecular weight sulfonate, is at least 30% by weight; (paragraph 26) and  (iii) the weight ratio of liquid or low melting point polyalkoxylate to relatively high molecular weight sulfonate is at most 3:1 (paragraph 27). An additional embodiment of relatively high molecular weight sulfonates provides copolymers CP synthesized from ethylenically unsaturated monomers M, the monomers M constituting the copolymer CP comprising  ) at least one monoethylenically unsaturated monomer M1 exhibiting at least one sulfonic acid group, and (paragraph 139) ) at least one neutral monoethylenically unsaturated monomer M2. The  The monomers M constituting the copolymer CP comprise according to the invention at least one monoethylenically unsaturated monomer M1 exhibiting at least one sulfonic acid group. The proportion of the monomers M1 to the monomers M in this context generally amounts to from 1 to 90% by weight, frequently from 1 to 80% by weight, in particular from 2 to 70% by weight and especially from 5 to 60% by weight, based on the total amount of monomers M. In this context, all monoethylenically unsaturated monomers exhibiting at least one sulfonic acid group are suitable in principle as monomers M1. The monomers M1 can exist both in their acid form and in the salt form. The parts by weight given are based in this context on the acid form (paragraphs 141-144).

    PNG
    media_image1.png
    180
    280
    media_image1.png
    Greyscale

Examples of monomers M1 of the general formula (V) are 2-acrylamido-2-methylpropanesulfonic acid, 2-methacrylamido-2-methylpropanesulfonic acid, 2-acrylamidoethanesulfonic acid, 2-methacrylamidoethanesulfonic acid, 2-acryloyloxyethanesulfonic acid, 2-methacryloyloxyethanesulfonic acid, 3-acryloyloxypropanesulfonic acid and 2-methacryloyloxypropanesulfonic acid (paragraph 151). In addition to the monomers M1, the monomers M constituting the copolymer CP The total amount of the monomers M2 generally comes to from 10 to 99% by weight, frequently from 20 to 99% by weight, in particular from 30 to 98% by weight and especially from 40 to 95% by weight, based on the total weight of the monomers M (paragraph 152). Examples of monomers M2 are those with limited solubility in water, e.g. a solubility in water of less than 50 g/l and in particular of less than 30 g/l (at 20.degree. C. and 1013 mbar), and those with an elevated solubility in water, e.g. a solubility in water .gtoreq.50 g/l, in particular .gtoreq.80 g/l (at 20.degree. C. and 1013 mbar). Monomers with limited solubility in water are also described subsequently as monomers M2a. Monomers with elevated solubility in water are also described subsequently as monomers M2b (paragraph 153). The monomers M2a are preferably chosen from vinylaromatic monomers, esters of acrylic acid with C.sub.2-C.sub.10-alkanols, such as ethyl acrylate, n-butyl acrylate, 2-butyl acrylate, isobutyl acrylate, tert-butyl acrylate or 2-ethylhexyl acrylate, esters of acrylic acid with C.sub.4-C.sub.10-cycloalkanols, such as cyclohexyl acrylate, esters of acrylic acid with phenyl-C.sub.1-C.sub.4-alkanols, such as benzyl acrylate, 2-phenylethyl acrylate and 1-phenyl-ethyl acrylate, esters of acrylic acid with phenoxy-C.sub.1-C.sub.4-alkanols, such as 2-phenoxyethyl acrylate, esters of methacrylic acid with C.sub.1-C.sub.10-alkanols, in particular with C.sub.1-C.sub.6-alkanols, such as methyl methacrylate, ethyl methacrylate, n-butyl methacrylate, 2-butyl methacrylate, isobutyl methacrylate, tert-butyl methacrylate or 2-ethylhexyl methacrylate, esters of methacrylic acid with C.sub.4-C.sub.10-cycloalkanols, such as cyclohexyl methacrylate, esters of methacrylic acid with phenyl-C.sub.1-C.sub.4-alkanols, such as benzyl methacrylate, 2-phenylethyl methacrylate and 1-phenylethyl methacrylate, and esters of methacrylic acid with phenoxy-C.sub.1-C.sub.4-alkanols, such as 2-phenoxyethyl methacrylate. In a particularly preferred embodiment, the monomers M2a comprise up to at least 80%, based on the total amount of the monomers M2a, of and in particular exclusively esters of acrylic acid and/or of methacrylic acid with C.sub.1-C.sub.6-alkanols (paragraph 155). Preferably, the monomers M2 comprise at least one of the abovementioned monomers M2a exhibiting, at 20.degree. C. in water, a solubility of less than 50 g/l and in particular of less than 30 g/l. The proportion of the monomers M2a in the monomers M constituting the copolymer CP typically ranges from 10 to 99% by weight, frequently ranges from 20 to 99% by weight, in particular ranges from 30 to 98% by weight and especially ranges from 40 to 95% by weight, based on the total weight of the monomers M (paragraph 157). In a first preferred embodiment of the invention, the monomer M2a is sole or virtually sole monomer M2 and amounts to at least 95% by weight and in particular at least 99% by weight of the monomers M2 9paragraph 158). In a second preferred embodiment of the invention, the monomers M2 comprise, in addition to the monomer M2a, at least one monomer M2b exhibiting, at 20.degree. C. in water, a solubility of at least 50 g/l and in particular of at least 80 g/l. Correspondingly, the monomers M constituting the copolymer CP comprise, in addition to the monomer M1, both at least one of the abovementioned monomers M2a, in particular at least one of the monomers M2a mentioned as preferred, and at least one of the abovementioned monomers M2b, in particular at least one of the monomers M2b mentioned as preferred (paragraph 159). The total amount of the monomers M1+M2b will frequently not exceed 90% by weight, in particular 80% by weight and especially 70% by weight, based on the total amount of the monomers M, and ranges in particular from 10 to 90% by weight, in particular from 20 to 80% by weight and especially from 30 to 70% by weight, based on the total In this context, it is particularly preferable for the plant protection composition to comprise at least 15% by weight, preferably at least 25% by weight and in particular at least 30% by weight of relatively high molecular weight sulfonate (paragraph 180). The following are suitable in particular as component (c): c1) surface-active auxiliaries; c2) suspension agents, antifoaming agents, retention agents, pH buffers, drift retardants and other auxiliaries for improving the handleability and/or physical properties of the composition; and  c3) chelating agents (paragraph 200-203). The pesticide for use according to the invention is chosen in particular from fungicides (e1), herbicides (e2) and insecticides (e3) (paragraph 0256).  folpet or thiochlorfenphim etc. (paragraph 257). According to a particular embodiment of the invention, fungicides (e1) comprise: sulfonates, such as captafol, captan, dichlofluanid, folpet or tolylfluanid (paragraph 272). The proportion of the active agent component (e) in the total weight of the composition generally comes to more than 1% by weight, preferably more than 2% by weight and in particular more than 2.5% by weight. On the other hand, the proportion of the component (e) in the total weight of the composition generally comes to less than 50% by weight, preferably less than 40% by weight and in particular less than 35% by weight, based on the total weight of the composition (paragraph 337). In a particular embodiment of the invention, the composition is a particulate solid, in particular a granule or powder. In this context, it is particularly preferable for the granule to be coarse-grained (paragraphs 340-341). The copolymers CP according to the invention are in some cases known from PCT/EP04/011797 or can be prepared according to conventional methods by radical polymerization of the monomers M. The polymerization can be carried out by free radical polymerization or by controlled radical polymerization processes. The polymerization using one or more initiators and can be carried out as solution polymerization, as emulsion polymerization, as suspension polymerization, as precipitation polymerization or as bulk polymerization. The polymerization can be carried out batchwise, semicontinuously or continuously (paragraph 169).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
Kober et al.  teach the claimed invention in obvious manner in terms of the monomer types and their amounts as well as the agricultural active agent and its amounts in its broader teaching. This is further addressed by the prima facie argument set forth below.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to produce the instant invention by following the teachings of Kober et al. because Kober et al. teach all of the elements of the claimed invention in its generic teachings. Kober et al. teach a solid plant protection compositions comprising: a) liquid or low melting point polyalkoxylate; and b) a carrier based on relatively high molecular weight sulfonate, wherein (i) the weight ratio of liquid or low melting point polyalkoxylate to plant protection active agent is at least 1:2; (ii) the proportion of liquid or low melting point polyalkoxylate, based on the total weight of the relatively high molecular weight sulfonates, is at least 30% by weight; and (iii) the weight ratio of liquid or low melting point polyalkoxylate to relatively high molecular weight sulfonate is at most 3:1. The invention also relates to processes for their preparation and the use of the plant protection compositions for the treatment of plants and their habitat as well as corresponding processes, and also spray mixtures comprising such a plant protection composition (see abstract). Solid plant protection compositions, in particular those based on dust-free solid granules, offer considerable advantages in comparison with liquid plant protection compositions, which affects use, storage, transportation, stability and waste disposal of packaging materials. However, the low melting point of the abovementioned alkoxylates, which leads to problems on incorporation in solid plant protection compositions, is frequently disadvantageous. Thus, conventional solid plant protection compositions can only include small amounts of liquid, oily or low melting point additives, such as those represented by the alkoxylates, since otherwise agglutination and aggregation of the granules occur. Typically, less than 15% by weight merely of such additives can be added without harming the storage  An object of the present invention is accordingly a solid plant protection composition comprising a plant protection active agent which comprises: 
a) liquid or low melting point polyalkoxylate; and b) a carrier based on relatively high molecular weight sulfonate, wherein (paragraph 24) (i) the weight ratio of liquid or low melting point polyalkoxylate to plant protection active agent is at least 1:2; (paragraph 25) (ii) the proportion of liquid or low melting point polyalkoxylate, based on the total weight of the relatively high molecular weight sulfonate, is at least 30% by weight; (paragraph 26) and  (iii) the weight ratio of liquid or low melting point polyalkoxylate to relatively high molecular weight sulfonate is at most 3:1 (paragraph 27). An additional embodiment of relatively high molecular weight sulfonates provides copolymers CP synthesized from ethylenically unsaturated monomers M, the monomers M constituting the copolymer CP comprising  ) at least one monoethylenically unsaturated monomer M1 exhibiting at least one sulfonic acid group, and (paragraph 139) ) at least one neutral monoethylenically unsaturated monomer M2. The copolymers CP are generally "random copolymers", i.e. the monomers M1 and M2 are randomly distributed along the polymer chain. In principle, alternating copolymers CP and block copolymers CP are also suitable. The monomers M constituting the copolymer CP comprise according to the invention at least one monoethylenically unsaturated monomer M1 exhibiting at least one sulfonic acid group. The proportion of the monomers M1 to the monomers M in this context generally amounts to from 1 to 90% by weight, frequently from 1 to 80% by weight, in particular from 2 to 70% by weight and especially from 5 to 60% by weight, based on the total amount of monomers M. In this context, all monoethylenically unsaturated monomers exhibiting at least one sulfonic acid group are suitable in principle as monomers M1. 

    PNG
    media_image1.png
    180
    280
    media_image1.png
    Greyscale

Examples of monomers M1 of the general formula (V) are 2-acrylamido-2-methylpropanesulfonic acid, 2-methacrylamido-2-methylpropanesulfonic acid, 2-acrylamidoethanesulfonic acid, 2-methacrylamidoethanesulfonic acid, 2-acryloyloxyethanesulfonic acid, 2-methacryloyloxyethanesulfonic acid, 3-acryloyloxypropanesulfonic acid and 2-methacryloyloxypropanesulfonic acid (paragraph 151). In addition to the monomers M1, the monomers M constituting the copolymer CP comprise at least one neutral monoethylenically unsaturated monomer M2. "Neutral" means that the monomers M2 possess no functional group which reacts as an acid or base under aqueous conditions or is present in ionic form. The total amount of the monomers M2 generally comes to from 10 to 99% by weight, frequently from 20 to 99% by weight, in particular from 30 to 98% by weight and especially from 40 to 95% by weight, based on the total weight of the monomers M (paragraph 152). Examples of monomers M2 are those with limited solubility in water, e.g. a solubility in water of less than 50 g/l and in particular of less than 30 g/l (at 20.degree. C. and 1013 mbar), and those with an elevated solubility in water, e.g. a solubility in water .gtoreq.50 g/l, in particular .gtoreq.80 g/l (at 20.degree. C. and 1013 mbar). Monomers  The monomers M2a are preferably chosen from vinylaromatic monomers, esters of acrylic acid with C.sub.2-C.sub.10-alkanols, such as ethyl acrylate, n-butyl acrylate, 2-butyl acrylate, isobutyl acrylate, tert-butyl acrylate or 2-ethylhexyl acrylate, esters of acrylic acid with C.sub.4-C.sub.10-cycloalkanols, such as cyclohexyl acrylate, esters of acrylic acid with phenyl-C.sub.1-C.sub.4-alkanols, such as benzyl acrylate, 2-phenylethyl acrylate and 1-phenyl-ethyl acrylate, esters of acrylic acid with phenoxy-C.sub.1-C.sub.4-alkanols, such as 2-phenoxyethyl acrylate, esters of methacrylic acid with C.sub.1-C.sub.10-alkanols, in particular with C.sub.1-C.sub.6-alkanols, such as methyl methacrylate, ethyl methacrylate, n-butyl methacrylate, 2-butyl methacrylate, isobutyl methacrylate, tert-butyl methacrylate or 2-ethylhexyl methacrylate, esters of methacrylic acid with C.sub.4-C.sub.10-cycloalkanols, such as cyclohexyl methacrylate, esters of methacrylic acid with phenyl-C.sub.1-C.sub.4-alkanols, such as benzyl methacrylate, 2-phenylethyl methacrylate and 1-phenylethyl methacrylate, and esters of methacrylic acid with phenoxy-C.sub.1-C.sub.4-alkanols, such as 2-phenoxyethyl methacrylate. In a particularly preferred embodiment, the monomers M2a comprise up to at least 80%, based on the total amount of the monomers M2a, of and in particular exclusively esters of acrylic acid and/or of methacrylic acid with C.sub.1-C.sub.6-alkanols (paragraph 155). Preferably, the monomers M2 comprise at least one of the abovementioned monomers M2a exhibiting, at 20.degree. C. in water, a solubility of less than 50 g/l and in particular of less than 30 g/l. The proportion of the monomers M2a in the monomers M constituting the copolymer CP typically ranges from 10 to 99% by weight, frequently ranges from 20 to 99% by weight, in particular ranges from 30 to 98% by  In a first preferred embodiment of the invention, the monomer M2a is sole or virtually sole monomer M2 and amounts to at least 95% by weight and in particular at least 99% by weight of the monomers M2 9paragraph 158). In a second preferred embodiment of the invention, the monomers M2 comprise, in addition to the monomer M2a, at least one monomer M2b exhibiting, at 20.degree. C. in water, a solubility of at least 50 g/l and in particular of at least 80 g/l. Correspondingly, the monomers M constituting the copolymer CP comprise, in addition to the monomer M1, both at least one of the abovementioned monomers M2a, in particular at least one of the monomers M2a mentioned as preferred, and at least one of the abovementioned monomers M2b, in particular at least one of the monomers M2b mentioned as preferred (paragraph 159). The total amount of the monomers M1+M2b will frequently not exceed 90% by weight, in particular 80% by weight and especially 70% by weight, based on the total amount of the monomers M, and ranges in particular from 10 to 90% by weight, in particular from 20 to 80% by weight and especially from 30 to 70% by weight, based on the total amount of the monomers M. Correspondingly, the monomers M2a frequently come to at least 10% by weight, in particular at least 20% by weight and especially at least 30% by weight, e.g. from 10 to 90% by weight, in particular from 20 to 80% by weight and especially from 30 to 70% by weight, based on the total amount of the monomers M (paragraph 160). In this second particularly preferred embodiment, the monomers M1 preferably come to from 1 to 80% by weight, in particular from 2 to 70% by weight and particularly preferably from 5 to 60% by weight, the monomers M2a preferably come to from 10 to 90% by weight, in particular from 20 to 80% by weight and particularly preferably from 30 to 70% by weight, and the monomers M2b preferably come to from 5 to 89% by weight, in particular from 10 to 78% by weight and In this context, it is particularly preferable for the plant protection composition to comprise at least 15% by weight, preferably at least 25% by weight and in particular at least 30% by weight of relatively high molecular weight sulfonate (paragraph 180). The following are suitable in particular as component (c): c1) surface-active auxiliaries; c2) suspension agents, antifoaming agents, retention agents, pH buffers, drift retardants and other auxiliaries for improving the handleability and/or physical properties of the composition; and  c3) chelating agents (paragraph 200-203). The pesticide for use according to the invention is chosen in particular from fungicides (e1), herbicides (e2) and insecticides (e3) (paragraph 0256). Fungicides comprise, for example folpet or thiochlorfenphim etc. (paragraph 257). According to a particular embodiment of the invention, fungicides (e1) comprise: sulfonates, such as captafol, captan, dichlofluanid, folpet or tolylfluanid (paragraph 272). The proportion of the active agent component (e) in the total weight of the composition generally comes to more than 1% by weight, preferably more than 2% by weight and in particular more than 2.5% by weight. On the other hand, the proportion of the component (e) in the total weight of the composition generally comes to less than 50% by weight, preferably less than 40% by weight and in particular less than 35% by weight, based on the total weight of the composition (paragraph 337). In a particular embodiment of the invention, the composition is a  In this context, it is particularly preferable for the granule to be coarse-grained (paragraphs 340-341). The copolymers CP according to the invention are in some cases known from PCT/EP04/011797 or can be prepared according to conventional methods by radical polymerization of the monomers M. The polymerization can be carried out by free radical polymerization or by controlled radical polymerization processes. The polymerization using one or more initiators and can be carried out as solution polymerization, as emulsion polymerization, as suspension polymerization, as precipitation polymerization or as bulk polymerization. The polymerization can be carried out batchwise, semicontinuously or continuously (paragraph 169).
 The examiner brings applicant’s attention to the whole concept of picking and choosing of the elected block copolymer monomers and the agricultural active agent and its amount from the broader teachings of Kober et al. The specific combination of features claimed are disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  If applicants resort to argue the reference does not provide any motivation to select this specific combination of ingredients and their amounts, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). An ordinary skilled artisan would have had a reasonable chance or expectation of success in producing the instant invention by following the teachings of Kober et al. because Kober et al. teach all of the claimed elements of the instant invention as described above.
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/TIGABU KASSA/Primary Examiner, Art Unit 1619